BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $50.
*183Officer Sims testified that he observed appellant driving an automobile at 45 miles per hour in a 30 mile per hour zone on a public highway in the city of Houston; that appellant ignored his first signal to stop, but when he “sat down on his horn,” the appellant stopped; that appellant’s speech was slurred, he was unsteady in his walk, and he had a heavy odor of alcohol on his breath, and expressed the opinion that appellant was intoxicated.
Floyd McDonald, whose qualifications as a toxicologist was admitted, testified that the specimen of appellant’s blood, which had been obtained with appellant’s written consent and which was properly identified, contained an alcoholic concentration of .15 per cent. He further expressed the opinion that any person having such a concentration of alcohol in his blood would be intoxicated.
Appellant, while testifying in his own behalf, admitted that he frequently drank intoxicating beverages and had been drinking some rum on the day in question, but stated that he was not intoxicated. Numerous witnesses, who saw appellant immediately before and after his arrest, testified that they had an opportunity to observe him and they expressed opinions that he was not intoxicated. His witnesses, in their testimony, attributed his unsteady walk, slurred speech and unusual manner to his deafness, advanced age, and that he was wearing boots.
Although the issue of appellant’s intoxication was sharply contested, the court resolved such issue against him, and the evidence is sufficient to support his judgment.
The judgment is affirmed.
Opinion approved by the Court.